Exhibit 16 [McGladrey & Pullen LLP Letterhead] December 16, 2008 Securities and Exchange Commission Washington, D.C. 20549 Commissioners: We have read United Western Bancorp, Inc. (the “Company’s”) statements included under Item 4.01 of its Form 8-K filed on December 16, 2008 and we agree with such statements concerning our firm, except that we are not in a position to agree or disagree with the Company’s statements that our dismissal was recommended and approved by the Audit Committee of the Board of Directors. Very truly yours, /s/ McGladrey & Pullen LLP
